In response, appellants argue that the order appealed from
                was the final judgment because it resolved respondents' cause of action for
                attorney fees and determined that they were the prevailing party entitled
                to such fees. We disagree. Because the order appealed from did not
                establish an amount of fees, but instead set a future hearing date to
                determine an appropriate amount of fees, the order is not appealable.'
                Accordingly, we lack jurisdiction over this appeal, and we
                            ORDER this appeal DISMISSED. 2



                                        1C241)Wr                     .
                                        Parraguirre




                cc:   Hon. Leon Aberasturi, District Judge
                      Laurie A. Yott, Settlement Judge
                      Leverty & Associates Law, Chtd.
                      Oshinski & Forsberg, Ltd.
                      Third District Court Clerk
                      Supreme Court Law Librarian


                       IWe note that appellants have filed an appeal from the district
                court's order awarding a specific amount of fees and costs, docketed in this
                court as Docket No. 68776. Appellants are free to raise issues regarding
                respondents' entitlement to fees in the context of that appeal.

                      2 Appellants'  motion to consolidate this appeal with Docket No.
                68776 is denied as moot. The conditional sanction imposed against
                appellants' counsel is hereby vacated.



SUPREME COURT
        OF
     NEVADA


(0) 1547A